Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered January 10, 2008, convicting defendant, upon a plea of guilty, of *564manslaughter in the first degree, and sentencing her to a term of 23 years, unanimously affirmed.
Defendant’s guilty plea forecloses appellate review of the sufficiency of the evidence presented to the grand jury (see People v Kazmarick, 52 NY2d 322, 326 [1981]).
We perceive no basis for reducing the sentence. To the extent defendant is claiming her sentence was unconstitutional, that claim is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we also reject it on the merits. Concur—Andrias, J.P., Saxe, Sweeny, Nardelli and Catterson, JJ.